Citation Nr: 9932219	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  90-45 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (formerly 351) for residuals 
of a cerebral vascular accident based on treatment provided 
by the Department of Veterans Affairs.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had military service from May 1946 to April 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1990 rating decision of the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied entitlement to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
residuals of a cerebral vascular accident.

The case was remanded by the Board in December 1990 for 
further development.  Regarding the appeal in this case, the 
Board returned the claims folder to the RO in March 1992 
pursuant to a VA-wide stay of consideration of claims for 
benefits under 38 U.S.C.A. § 1151, which was affected by 
litigation stemming from the decision issued by the former 
United States Court of Veterans Appeals, now the United 
States Court of Veterans Appeals for Veterans Claims in 
Gardner v. Derwinski, 1 Vet.App. 584 (1991).  The stay was 
subsequently lifted, and the case was returned to the Board 
in November 1995 for continuation of appellate review.

The Board again remanded the case to the RO in April 1996 for 
further development of the evidence.  The development 
requested on remand was completed, and the case is again 
before the Board.


REMAND

An instruction in the Board's April 1996 remand order 
directed the RO to ascertain whether the veteran desired a 
hearing.  There is no indication from the record that the RO 
followed up on the Board's instruction.  The case was 
returned to the Board for continuation of appellate review.  
Thereafter, the Board sent a letter to the veteran, date 
stamped September 14, 1999, to determine whether or not he 
desired a hearing.  The letter advised that the veteran would 
be deemed to want a hearing before a Member of the Board at 
the RO, if there were no response within 30 days from the 
date of the issuance of the Board's letter.  A response was 
not forthcoming within the specified time period.

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a 
hearing at the RO before a Traveling 
Member of the Board.

Upon completion of the requested development, and according 
to established appellate procedures, the case should then be 
returned to the Board for further consideration.  No action 
is required of the appellant until he receives further 
notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












